Title: To Thomas Jefferson from James Madison, 25 December 1797
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Orange Decr. 25. 1797
                    
                    I have let Col. Monroe know that you was furnished with a draught on a House in Philada. for 250 drs. and finding that it would be convenient to him, have authorised him to draw on you for that sum. I have also given him a draught on Genl. Moylan, of which the inclosed is a letter of advice. I reserve the note of Bailey towards covering the advance made by you, unless it should be otherwise settled by Col. Monroe and yourself, as he intimated a desire that it might be. Perhaps it would save delay and trouble to Mr. B. if you should find a convenient opportunity to drop a hint to his friend Van Cortland that the note was in your hand; as it is more than probable he may be the channel of taking it up.
                    According to the bill of nails given in by the Workman I shall want from your nailory, 50,000 sixes, 3,000. eights, 20,000 tens, 5,000 twentys. and 12,000 flooring Brads. I shall also want 50,000. fours for lathing, 4,000 sprigs sixes, and 3,000 do. eights. You can inform me whether these are also made at your shops, or whether it would be better to get them in Philada. I shall write as you suggested to Col. Bell; but it may not be amiss for you to confirm the orders for having the supply prepared for me, according to the above list.
                    We have had a great proportion of cold weather since you passed us. The Thermometer however has not been lower than 10°. It was at this point, on the morning of the 21st. instant. The drought also is equal to the cold. Within the last 31 days the fall of water has been but 1 1/4 inches only. Of snow there has been none. This cold and dry spell succeeding the dry fall and late seeding, gives to the Wheat fields the worst of appearances.
                    You will not expect political occurrences from this quarter. The objects of enquiry here are Liston’s Plot—the envoyship to France, and  Monroe’s publication. The delay of this last occasions some surprize. I observe that the President, has laid hold of the late endemic at the seat of Government as an occasion for getting the prerogative of prorouging the Legislature. Fortunately the Constitution has provided an important barrier in this case, by requiring a session at least within every year. But still the power may in unforeseen emergencies, be made an instrument of party or of usurpation; and it is to be hoped will not therefore be granted. I have not examined it in a constitutional view, but that also merits attention. Ambition is so vigilant, and where it has a model always in view as in the present case, is so prompt in seizing its advantages, that it can not be too closely watched, or too vigorously checked.
                    When you do me the favor to write, let your letters leave Philada. in the mail of friday morning. They will then come without any halt. Adieu.
                